Title: Vergennes to the American Commissioners: Two Letters, 9 January 1779: résumés
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
<Versailles, January 9, 1779, in French: I have received your undated letter. We will take its contents into consideration as much as circumstances permit. You can rely on the King’s sincere interest in the prosperity of the United States.>
 
II.
<Versailles, January 9, 1779, in French: I have communicated to M. de Sartine your request for an escort for the convoy bound to the United States. He replies that although an escort cannot be provided for the entire voyage, the ships will be convoyed to where they will be safe from enemy privateers. Please indicate the ports in which the departing ships can be found so he can give the necessary orders.>
